Citation Nr: 0627572	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of donor 
site, status-post (aborted) coronary artery bypass graft 
(CABG), as a result of VA medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the RO that denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of donor site, status-post 
(aborted) CABG, claimed as a result of VA medical or surgical 
treatment.

In December 2005, the veteran testified during a hearing 
before the undersigned at the RO.

In August 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that, during the December 2005 hearing, the 
veteran submitted a written statement, raising the issue of 
an increased disability rating for his service-connected 
bilateral hearing loss.  As that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent and persuasive evidence establishing 
that the veteran's current residuals of donor site, status-
post (aborted) CABG, were proximately caused by any error in 
judgment, carelessness, negligence, or similar instance of 
fault on the part of VA, or an event that was not reasonably 
foreseeable from the aborted CABG procedure in January 1996.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of donor 
site, status-post (aborted) CABG as a result of VA medical or 
surgical treatment, are not met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 
3.800 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a February 2004 letter, the RO notified the veteran 
of the legal criteria governing claims of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, and the 
evidence needed to meet that criteria.  This document served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The February 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.
 
Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of compensation benefits under 38 U.S.C.A. § 1151, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
records from the aborted CABG procedure in 1996.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Court has not issued any precedential decisions as to 
when an examination is necessary in a § 1151 claim.  However, 
its holding in Wells suggests that there would have to be 
competent evidence suggesting a link between current 
disability and improper care or an unforeseen event during VA 
treatment.  

In this regard, competent evidence can be provided by lay 
persons, if related to observable symptoms or otherwise not 
requiring specialized knowledge; but lay persons are 
generally not competent to provide opinions as to medical 
causation or diagnoses.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (2005).  As discussed below, 
the veteran asserts that the claimed conditions may be 
related to an aborted CABG procedure; but there is no 
competent evidence of such a relationship, much less that 
current disability was the result of improper VA care or an 
unforeseen event.  An examination, therefore, is not 
required.

Because all identified records have been obtained; and the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; further assistance 
would not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In this case, VA treatment records show that, prior to the 
January 1996 aborted CABG procedure, the veteran's cardiac 
risk factors included diabetes mellitus, hypertension, 
peripheral vascular disease, and former cigarette smoking.  
His most recent catheterization had demonstrated significant 
lesions in all three major epicardial vessels.

VA progress notes, dated in January 1996, reflect that the 
physician had explained the risks and benefits of the planned 
CABG procedure to the veteran, who understood the explanation 
and gave his consent to proceed.

The veteran now contends that he incurred additional 
disabilities, including scarring of the left leg and chest, 
as a result of the lack of proper medical care and VA 
surgical treatment on January 2, 1996, when the planned CABG 
procedure was aborted.

The January 1996 VA surgery report reflects that a median 
sternotomy incision was carried out simultaneously with an 
incision along the medial aspect of the left lower extremity 
(donor site), prior to aborting the planned CABG procedure.  
The procedure was aborted because the veteran's ascending 
aorta had numerous intramural calcific plaques, involving 
nearly the total circumference of the aorta above the sino-
tubular junction, and there was no area where a cross clamp 
could be placed without pinging on at least several adjacent 
plaques.

Medical consultation at the time concurred with the 
physician's opinion to abort the planned procedure and refer 
the veteran to the cardiology service for a percutaneous 
transluminal coronary angioplasty.

Examination of the veteran's sternal wound and leg wound on 
January 24, 1996, indicated that the wounds look clean and 
dry.  In October 1998, the veteran was evaluated for back 
pain, which radiated down the left leg to the ankle.

Private hospital records show that the veteran fell from a 
platform in May 1999, and that he underwent a left hip 
bipolar hemiarthroplasty in August 1999.

VA treatment records, dated in January 2002, indicate that 
the veteran's gait difficulties had been long-standing, and 
were probably multifactorial and most likely not reversible.  
In February 2002, the veteran complained of weakness mainly 
in his left leg, numbness, and unsteadiness when getting up 
out of a chair.  His chief complaint in March 2002 was left 
leg pain.

In December 2005, the veteran testified that he had swelling 
in his left leg, wore an ankle brace, and did not have these 
left leg difficulties prior to the January 1996 aborted CABG 
procedure.  The veteran also testified that additional 
medical testing could have been done prior to the planned 
CABG procedure.
 
Here, there is no competent evidence of any additional 
disabilities related to improper care or an unforeseen event 
related to the January 1996 aborted CABG procedure.  While, 
undoubtedly, the veteran has scarring of the left leg and 
chest, each of these wounds is a reasonably foreseeable event 
of the planned CABG procedure, for which compensation 
benefits under provisions of 38 U.S.C.A. § 1151 are not 
awarded.  38 U.S.C.A. § 1151(a).  

In any event, there is no evidence that the scars are 
symptomatic, and hence they are not considered a disability 
for VA purposes.  Chelte v. Brown, 10 Vet App 268 (1997).  
The veteran contends that additional testing would have 
revealed that the surgery was not feasible, and he could have 
avoided the trauma of the procedure.  Setting aside, for the 
moment, the question of whether additional disability was 
caused by the surgery, as a lay person, he is not competent 
to say that testing would have prevented the surgery.

The veteran's ongoing gait difficulties and left leg pain 
have been attributed to various medical problems unrelated to 
the CABG procedure.  The veteran has testified that the leg 
problems are related the CABG procedure, but again, as a lay 
person, he lacks the medical expertise to offer a competent 
opinion in this regard.

The Board has considered the veteran's contention that his 
current left leg problems resulted from the January 1996 
aborted CABG procedure.  However, as a layperson without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Further, as indicated above, there is no competent evidence 
of willful misconduct, negligence, carelessness, or error in 
judgment on the part of VA, or an event that was not 
reasonably foreseeable from VA treatment.  Hence, the weight 
of the evidence is against the claim.  The doctrine of 
reasonable doubt is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of donor 
site, status-post (aborted) coronary artery bypass graft 
(CABG), as a result of VA medical or surgical treatment, is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


